Case 9:21-cv-00006-TH-ZJH Document 8 Filed 08/13/21 Page 1 of 1 PageID #: 32



                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                            LUFKIN DIVISION

PATRICK LEE DUNCAN                                     §

VS.                                                    §                     CIVIL ACTION NO. 9:21cv6

DARRELL GRAY, ET AL.                                   §

                        ORDER ADOPTING THE MAGISTRATE JUDGE’S
                            REPORT AND RECOMMENDATION

        Plaintiff Patrick Lee Duncan, proceeding pro se, filed this civil rights lawsuit. The court

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge.

The Magistrate Judge recommends dismissing this lawsuit without prejudice for lack of

subject-matter jurisdiction.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.1

                                                   ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED as the opinion of the court. A final judgment

shall be entered in accordance with the recommendation of the Magistrate Judge.

        SIGNED this the 13 day of August, 2021.




                                           ____________________________
                                           Thad Heartfield
                                           United States District Judge



        1
          After receiving the Report and Recommendation, plaintiff filed a document in which he said he accepted
the recommendation and agreed that the case should be dismissed.
